Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on December 21, 2021 in response to the Office action issued on September 21, 2021 is acknowledged and has been entered. Claims 1-7 and 9-13 have been amended. Claims 1-13 are pending and under examination in the current Office action. 

Response to the Amendment
The objection to the drawings is now withdrawn in view of the amendment to FIGS.3-5. 
The objections to claims 2, 3, 6, 7, 10 and 11 are now withdrawn in view of the claim amendment. 
The rejections to claims 1-13 are now withdrawn in view of the claim amendment. 
New grounds of objection and rejection to claims 1-13 are now raised in view of the claim amendment. 

Claim Objections
Claims 3 and 9-12 are objected to because of the following informalities:  
Claim 3, the term “the frequency band of the first biometric signal” in line 1, “the frequency band of the second biometric signal” in line 2, “the second signal” in line 2, 
Claim 9: the amended phrase of the various unit “is configure to” makes the limitations grammatically incorrect and should be corrected to –configured to--.
Claims 10-12: the amended phrase of the various unit “is configure to” makes the limitations grammatically incorrect and should be corrected to –is configured to--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 9: Claim limitation “a signal obtaining unit is configured to receive the pluratliy of biometric signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. Note that this claim limitation is grammatically incorrect as addressed in claim objection and is corrected as “a signal obtaining unit configured to receive the pluratliy of biometric signals”.
Claim 9: Claim limitation “a distance calculating unit is configured to calculate…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. Note that this claim limitation is grammatically incorrect as addressed in claim objection and rejection under 35 U.S.C. 112(b) and is corrected/interpreted as “a distance calculating unit configured to calculate distance information”.
Claim 9: Claim limitation “a signal classifying unit is that the pluratliy of biometric signals are classified” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to classify” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. Note that this claim limitation is grammatically incorrect as addressed in claim objection and rejection under 35 U.S.C. 112(b) and is corrected/interpreted as “a signal classifying unit configured to classify the plurality of biometric signals”.
Claim 9: Claim limitation “a signal extracting unit is configured to select signals having a large variance” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to select” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the Note that this claim limitation is grammatically incorrect as addressed in claim objection and is corrected as “a signal extracting unit configured to select signals having a large variance”.
Claim 9: Claim limitation “a signal converting unit is configured to convert the selected distance-based signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to convert” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. Note that this claim limitation is grammatically incorrect as addressed in claim objection and is corrected as “a signal converting unit configured to convert the selected distance-based signals”.
Claim 9: Claim limitation “a reliability calculating unit is configured to calculate a reliability” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to calculate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. Note that this claim limitation is grammatically incorrect as addressed in claim objection and is corrected as “a reliability calculating unit configured to calculate a reliability”.
Claim 9: Claim limitation “a biometric signal detecting unit is configured to detect the reliability of the first biometric signal” has been interpreted under 35 Note that this claim limitation is grammatically incorrect as addressed in claim objection and is corrected as “a biometric signal detecting unit configured to detect the reliability of the first biometric signal”.
Claim 11: Claim limitation “a signal removing unit is configure to remove…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to remove” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. Note that this claim limitation is grammatically incorrect as addressed in claim objection and rejection under 35 U.S.C. 112(b) and is corrected/interpreted as “a signal removing unit configured to remove the biometric signal”.
Claim 12: Claim limitation “the signal converting unit is configure to use fast Fourier transform” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to use” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. Note that this claim limitation is grammatically incorrect as addressed in claim 
Claim 13: Claim limitation “the signal extracting unit is configure to select signals having a large variance”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to select” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. Note that this claim limitation is grammatically incorrect as addressed in claim objection and is corrected as “a signal extracting unit is configured to select signals having a large variance”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The above claim limitations do not have structural information disclosed in the specification. They are interpreted as a processor, along with the instructions/algorithm for performing the corresponding functions as described in the specification

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

As discussed above, the claim limitations below are interpreted under 35 U.S.C. 112 (f).
Claim 9: Claim limitation “a signal obtaining unit is configured to receive the pluratliy of biometric signals” ,
Claim 9: Claim limitation “a distance calculating unit is configured to calculate…”,
Claim 9: Claim limitation “a signal classifying unit is that the pluratliy of biometric signals are classified”,
Claim 9: Claim limitation “a signal extracting unit is configured to select signals having a large variance”,
Claim 9: Claim limitation “a signal converting unit is configured to convert the selected distance-based signals”,
Claim 9: Claim limitation “a reliability calculating unit is configured to calculate a reliability”,
Claim 9: Claim limitation “a biometric signal detecting unit is configured to detect the reliability of the first biometric signal”,
Claim 11: Claim limitation “a signal removing unit is configure to remove…”, 
Claim 12: Claim limitation “the signal converting unit is configure to use fast Fourier transform”, and
Claim 13: Claim limitation “the signal extracting unit is configure to select signals having a large variance”.


The specification, PG Pub 2019/0374126 A1, discloses in [0064]-[0069] the functions performed by these limitations. However, one of ordinary skill in the art would not understand the specification, the drawing and the original claims to disclose any particular structure that achieves the disclosed functionality. 
These limitations fail to comply with the written description requirement as the limitations are unbound functional imitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention. The limitations therefore fails to comply with the written description requirement. See MPEP 2181.II.A. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph:
Claim 9: “a signal obtaining unit”, “a distance calculating unit”, “a signal classifying unit”, “a signal extracting unit” , “a signal converting unit”, “a reliability calculating unit” ,” a biometric signal detecting unit”, 
Claim 11: “a signal removing unit”, 
Claim 12: “the signal converting unit”, and
Claim 13: “the signal extracting unit”.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite based on the following considerations. Note that part of the considerations below are applied to claims 5 and 9 as specifically noted below.
In regard to Step (c) it recites the term “selecting a signal having a largest variance of each distance-based signals classified.
It is not clear of the meaning of “each distance-based signal classified in the step (b)”. Note that in step (b), though the distance is calculated, it is “the pluratliy of biometric signals” that are classified. In other words, it is not clear of the link between the term “distance-based signal” and “the plurality of biometric signals”. Note that the term “distance-based signal” is recited in claim (d) that also requires clarification.
It is not clear of the meaning of “a largest variance of each distance-based signal”, and “a signal having a largest variance of each distance-based signal”. Clarification is required.  
In regard to Step (d), it recites “a number of signals are selected from the distance-based signals classified to be associated with the same distance that is associated with the signal selected in step (c) than an predetermined distance from the distance based signals classified in the step (b). This limitation is grammatically incorrect and Examiner cannot make a sense of its scope, nor can make a reasonable interpretation. Clarification is required. 
In regard to Step (f): it recites the term “the signals”. It is not clear what signals this term refers to – whether it is the pluratliy of biometric signals in 
In regard to Step (g):
it recites “measuring the reliability of the first biometric signal is the highest among the reliabilities of other signals”. This limitation is grammatically incorrect. It is not clear what is measured. Clarification is required.
In step (f), only the first biometric signal and the second biometric signal have their reliabilities measured. There is no recitation that the biometric signals other than the first and the second biometric signals have their reliabilities measured in step (f). Therefore, in step (g), “the reliabilities of other signals calculated in the step (f)” is incorrect, also it lacks proper antecedent basis. 
The same consideration is applied to step (h) and claim 5, Step (g).
Claim 3 recites “in the step (h), the second biometric signal is measured by removing the first biometric signal and a harmonic component of the first signal from the distance based signal from the reliability of the second biometric signal which is calculated in the step (f) is highest. It is not clear:
it is not clear what the “from the distance based signal” and “from the reliability of the second biometric signal” refer to. 
It is not clear what is being “highest” as recited at the end of the claim.
Claim 9 recites in line 5-7 “a distance calculating unit is configure to calculate associated with each of the pluratliy of biometric signals”. This limitation is 
Claim 9 recites in lines 8-9 “a signal classifying unit is that the pluratliy of biometric signals are classified”. This limitation is grammatically incorrect and incomplete, and it is not clear what is being calculated. For examination purpose, this limitation is interpreted as “a signal classifying unit configured to classify the plurality of biometric signals”.
Claim 9 recites “a biometric signal detecting unit is configure to detect the reliability of the first biometric signal is the highest among the reliabilities of other signals and the reliability of the second biometric is the highest among the reliabilities of other isgnals calculated for each biometric signal”. It is not clear
What the phrase of “calculated for each biometric signal” refers to?
What it means by “detecting the reliability…is the highest” – are the reliability of all the plurality of biometric signals are calculated and compared to determine the highest one? 
How could the reliability of the first biometric signal and the reliability of the second biometric signal both be the highest among the reliabilities of other signals? 
Claim 11 recites “a signal removing unit is configure to remove), the biometric signal to be detected is detected by removing all biometric signals their harmonic components. This limitation is grammatically incorrect and should be clarified. 
Claim 11 recites “wherein the biometric signals have a frequency band lower than that of the biometric signal to be detected”. It is not clear how to distinguish between the two “biometric signals”. 
Claim 11 recites “wherein the biometric signal detecting unit detects the corresponding biometric signal from the signal from which the biometric signal of the frequency band lower than the corresponding biometric signal and the harmonic component of the biometric signals of the frequency band lower than the corresponding biometric signal are removed”. It is not clear of the meaning of “detects the corresponding biometric signal from the signal”; “the signal from which the biometric signal of the frequency band lower than the corresponding biometric signal”; “the harmonic component of the biometric signals of the frequency band”. Note that it is the biometric signal that has a frequency band, hence the biometric signal has the possession of the frequency band, or the frequency band belongs to the biometric signal. Technically it does not make sense to have “the biometric signal of the frequency band”, i.e., the frequency band has the possession of a biometric signal. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Response to Arguments
Applicant’s arguments in regard to the claim interpretation under 35 U.S.C. 112(f) and its associated rejections under 35 U.S.C. 112(a), written description requirement and 112(b) have been fully considered but they are not persuasive. Examiner notes that, though the claim limitations are corrected to overcome the indefiniteness rejections 
Further, thought the previously issued claim objections and rejections under 35 U.S.C. 112(b) for various indefiniteness issues have been overcome, the amendment has raised new grounds of objections and rejections. Note that several limitations are grammatically incorrect with unclear meaning. Applicant is requested to carefully check the grammar and structure of the claim limitations, and to clarify the scope with appropriate claim amendment.
Based on the above considerations, claims 1-13 remain rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Margon et al., US 2012/0146796 A1. This reference discloses a wireless physiology monitoring technique for determining the breathing rate and the heart rate of a patient using a radar. However, it does not teach that the signals associated with the heart rate the breathing rate, i.e., an example of the first and the second biometric signals or the signals of interest, can be identified within a pluratliy of signals using data processing method that 
Al-Alusi et al., US 2015/0223733 A1. This reference discloses systems and methods for distance sensing. It uses radar sensing assemblies to measure plural distances to the target locations at different times. The location measurement is used to determin movement information, which can further be used for the detection of the breath rate detection and the heart rate. However, it does not teach that the signals associated with the heart rate the breathing rate, i.e., an example of the first and the second biometric signals or the signals of interest, can be identified within a pluratliy of signals using data processing method that classifies the signals based on a distance, selects signals that have a largest variance over time, calculates a reliability for the signals of interest. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793